IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 402 MAL 2014
                              :
                 Respondent   :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
MICHAEL T. VEST,              :
                              :
                 Petitioner   :


                                    ORDER


PER CURIAM

     AND NOW, this 1st day of December, 2014, the Petition for Allowance of Appeal

is DENIED.